Citation Nr: 0628389	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-41 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for residuals of a 
hysterectomy.

2. Entitlement to a disability rating in excess of 50 percent 
for migraines, to include referral for an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to May 1993 
and December 2002 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued in 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California (San Diego RO), 
which, inter alia, increased the veteran's disability rating 
to 50 percent for her service-connected migraine headaches, 
and a June 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(Phoenix RO), which, inter alia, denied the veteran's claim 
seeking entitlement to service connection for a hysterectomy.  
In December 2002, the veteran's claims folder was temporarily 
transferred to the San Diego RO, and in February 2003, it was 
returned to the Phoenix RO.   

On the occasion of a hearing at the RO before the undersigned 
Veterans Law Judge in October 2005 (Travel Board hearing), 
the accredited representative raised the issues of 
entitlement to service connection for depression, numbness of 
the joints, vertigo and dizziness as secondary to the 
veteran's service-connected migraine headaches.  These issues 
have not been developed for appellate review and, 
accordingly, are referred to the Phoenix RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a effective date, 
if an extraschedular evaluation is granted for her service-
connected migraine headaches or the type of evidence needed 
to establish a disability rating or an effective date if 
service connection is granted for residuals of a 
hysterectomy, and it is unclear whether the RO has requested 
"that the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1).  On remand, VA must provide this notification.  
In addition, the veteran had a hysterectomy after her first 
period of active duty and before her second period of active 
duty.  In terms of her second period of active duty, the 
veteran should be advised of what is needed to establish 
service connection for a preexisting disorder.  VAOPGCPREC 3-
2003.  Specifically, the veteran should be informed of the 
holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), which states that the correct standard for rebutting 
the presumption of soundness requires that VA show by clear 
and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  

The duty to assist includes obtaining medical records, 
vocational rehabilitation records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

It appears that the record does not contain all of the 
veteran's service medical records from her time in the Army 
Reserve service or her entrance and separation examination 
reports from her second period of active duty.  The veteran 
has indicated that she had been attending school as part of 
the VA's vocational rehabilitation program, but that she 
could not continue due to her inability to attend class 
because of her migraine headaches.  In the veteran's Travel 
Board hearing, she testified that she has been receiving 
treatment for her migraine headaches at Northwest Hospital in 
Tucson, Arizona.  On remand, VA should obtain any missing 
records from her periods of active duty and from the Army 
Reserve service, her vocational rehabilitation records and 
the missing medical records from Northwest Hospital in 
Tucson, Arizona.

The veteran contends that her hysterectomy is related to 
gynecological problems she was having in her initial period 
of active duty.  During her initial period of active service, 
the veteran was seen several times for gynecological 
problems, and underwent an in-service elective laparoscopic 
sterilization.  She also contends that her service-connected 
migraine headaches have made it impossible for her to 
continue attending school or maintain employment.  After 
receipt of the requested medical records, the veteran should 
be afforded a VA gynecological examination to ascertain the 
etiology of the gynecological disorder(s) resulting in her 
hysterectomy, and any currently manifested residuals of her 
hysterectomy.  She should also be given a neurological 
examination to ascertain the current nature and severity of 
her migraines, to include if they cause marked interference 
with her employment.  If it appears that her migraine 
headaches do interfere with her employment, the RO should 
consider referring her claim to Compensation and Pension 
Service for an extraschedular evaluation.  Although the RO 
determined that referral for consideration by the Director of 
the Compensation and Pension Service for extraschedular 
consideration is not necessary, the record reflects that the 
veteran has maintained that she is currently unable to work 
as a direct result of her migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if an  
extraschedular evaluation is granted on 
appeal for her service-connected migraine 
headaches, as outlined by the Court in 
Dingess, supra, (2) about the information 
and evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal for 
residuals of a hysterectomy, as outlined 
by the Court in Dingess, supra, (3) about 
the information and evidence not of 
record that would be necessary to 
substantiate entitlement to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for the veteran's service-
connected migraine headaches, (4) about 
the information and evidence not of 
record needed to establish service 
connection for a preexisting condition, 
and (5) requests or tells the veteran to 
provide any evidence in her possession 
that pertains to her claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  The VA should request that the 
National Personnel Records Center (NPRC), 
Army Reserve Personnel Center (ARPERCEN), 
or the service department, to verify all 
periods of the veteran's active service 
and Army Reserve service.  Then, the VA 
should request from NPRC, ARPERCEN, the 
Department of the Army, and any other 
source referred by NPRC for the veteran's 
complete service and Reserve medical 
records, including the veteran's entrance 
and separation examination reports for 
her second period of active duty.  If 
records are unavailable, please have the 
provider so indicate.  

3.  VA should ask the veteran to identify 
all health care providers that have 
treated her for her migraine headaches 
and her gynecological disorders since her 
May 1993 discharge from her initial 
period of active duty through the 
present.  VA should attempt to obtain 
records from each health care provider 
she identifies that might have available 
records.  In particular, VA should obtain 
any treatment records from Northwest 
Hospital in Tuscon, Arizona.  In 
addition, VA should attempt to obtain her 
vocational rehabilitation records.  If 
records are unavailable, please have the 
provider so indicate.  

4.  After completion of 1, 2 and 3 above, 
VA should make arrangements for the 
veteran to be afforded  gynecological and 
neurological examinations to ascertain 
the current nature, extent of severity, 
or etiology of her disorders.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand, 
treatment records and vocational 
rehabilitation records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The gynecological examiner should offer 
an opinion as to (1) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
gynecological disorders which lead to her 
hysterectomy began during her first 
period of active service or were 
etiologically related to the veteran's 
first period of active duty, (2) whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's gynecological disorders, to 
include residuals of her hysterectomy, 
pre-existed her second period of active 
duty (with an explanation) and, if so, 
were aggravated (worsened) by active 
duty, (3) if aggravation is found during 
her second period of active duty, whether 
the aggravation constitutes an increase 
in disability beyond the natural 
progression of the disease, and (4) 
whether the veteran has any currently 
manifested residuals of her hysterectomy.  
Her first period of active duty was from 
March 1991 to May 1993 and her second 
period of active duty was from December 
2002 to September 2003. 

The neurological examiner is to assess 
the nature and severity of the veteran's 
migraine headaches in accordance with the 
latest AMIE worksheet for rating migraine 
headaches, and offer an opinion as to 
whether they produce a marked 
interference with employment or make her 
unemployable.

If the etiology of the diagnosed 
disorders are attributed to multiple 
factors/events, the specialists should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
specialists should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialists 
should state the reason why.
 
5.  After completion of 1 through 4 
above, VA should readjudicate the 
appellant's claims, to include 
consideration of referral to the Director 
of Compensation and Pension Service for 
an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2005) for the 
veteran's service-connected migraine 
headaches, and consideration of special 
monthly compensation for loss of a 
creative organ under 38 C.F.R. § 3.350 
(2005), if service connection is granted 
for residuals of her hysterectomy.  If 
any determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


